Not For Publication in West's Federal Reporter
                 Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

            United States Court of Appeals
                          For the First Circuit

No.    04-1604

                    EZEQUIEL CASTRO-RIVERA, ET AL.,
                        Plaintiffs, Appellants,

                                        v.

                        FERNANDO FAGUNDO, ET AL.,
                          Defendants, Appellees.

No.    04-1635

                          AURORA ADAMES, ET AL.,
                         Plaintiffs, Appellants,

                                        v.

      PUERTO RICO HIGHWAY AND TRANSPORTATION AUTHORITY, ET AL.,
                        Defendants, Appellees.


           APPEALS FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO
        [Hon. Raymond L. Acosta, Senior U.S. District Judge]


                               Before
                         Boudin, Chief Judge,
                  Lipez and Howard, Circuit Judges.


      Ramon E. Castro, Ida L. Castro and Aurora Adames on brief pro
se.
     Raul Castellanos-Malave and E. Umpierre Suarez, C.S.P. on
brief for appellee Puerto Rico Highway and Transportation
Authority.
     Juan J. Villella-Janeiro on brief for appellee Barrett & Hale.
     Francisco Rios-Rivera and Llovet Zurinaga & Lopez, P.S.C. on
brief for appellee Esteban Mujica.
May 6, 2005
       Per Curiam.   After a thorough review of the record and of the

parties'   lengthy   submissions,    we   affirm   the   district   court's

dismissal of the federal claims in these cases pursuant to Fed. R.

Civ. P. 12(b)(6).    The just compensation claim was not ripe at the

time it was dismissed. See Williamson County Reg'l Planning Comm'n

v. Hamilton Bank, 473 U.S. 172 (1985). Appellants suggest that the

state procedures for obtaining just compensation are inadequate

because they do not provide for recovery of attorney's fees; but

there is no authority for this suggestion.          The American Rule is

well-established, and it provides that attorney's fees "are not

ordinarily recoverable in the absence of a statute or enforceable

contract providing therefor."        Fleischmann Distilling Corp. v.

Maier Brewing Co., 386 U.S. 714, 717 (1967).

       The district court also was correct to dismiss the procedural

and substantive due process claims.         Appellants seem to concede

that they were afforded notice and an opportunity to be heard by

the Environmental Quality Board that developed the Environmental

Impact Statement in question.       But, where a plaintiff claims his

procedural due process rights were violated, the federal court's

only    concern   should   be   whether   the   procedure   afforded    was

constitutionally adequate; and the local procedures here suffice.

The appellants' claim that government officials acted arbitrarily

and/or in violation of state law and procedures is a substantive

due process claim.     See Zinermon v. Burch, 494 U.S. 113 (1990).


                                    -3-
Not every incorrect decision by a state administrative body rises

to the level of a due process violation.         See PFZ Properties, Inc.

v. Rodriguez, 928 F.2d 28, 31 (1st Cir. 1991) ("Even where state

officials have allegedly violated state law or administrative

procedures, such violations do not ordinarily rise to the level of

a constitutional deprivation.") (citation omitted).             "Our cases

make    clear   that   a   regulatory    board     does   not   transgress

constitutional due process requirements merely by making decisions

'for erroneous reasons' or by making 'demands which arguably exceed

its authority under the relevant state statutes.'"              Amsden v.

Moran, 904 F.2d 748, 757 (1st Cir. 1990) (quoting Creative Env'ts,

Inc. v. Estabrook, 680 F.2d 822, 832 n. 9 (1st Cir. 1982)).            The

court will allow substantive due process claims to proceed "in

truly horrendous situations," Nestor Colon Medina & Succesores,

Inc. v. Custodio, 964 F.2d 32, 45 (1st Cir. 1992); but "the

threshold for establishing the requisite 'abuse of government

power' is a high one indeed."    Id.    That threshold has not been met

here.

       For all of these reasons, the judgment of the district court

in these cases is affirmed.




                                  -4-